DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 5/15/2 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 1-16 objected to because of the following informalities:  In claim 1, line 1 “In an” is an awkward beginning to the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8, 12, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the load" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the ultrasonic amplitude" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the modulated" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the weldment zone" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 15, it is unclear how an algorithm can have a height compensation.
Claim 15 recites the limitation "the software " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the height " in line 5.  There is insufficient antecedent basis for this limitation in the claim.  In addition, it is unclear as to what height the limitation is referring to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stroh US 2016/0116355A1) in view of Maiorino et al. (US2017/0354412A1) (hereafter Maiorino).
With respect to claim 1, Stroh teaches an ultrasonic welding apparatus where metal pieces to be joined are placed in a weldment zone where the metal pieces are subjected to pressure though a compressive height anvil (22, S1) and an adjustable width anvil (24, S2) (figure 2), and intimate contact is made with a sonotrode (20) of an ultrasonic stack, the improvement comprising: an actuator (38) actuating movement of the height anvil to develop a compressive force for ultrasonic welding of the metal pieces (figure 2; and paragraphs 45-55). 
With respect to claim 1, Stroh does not teach that the actuator is an electric motor; however, Maiorino teaches using an electric motor to control movement of an anvil (paragraph 39; and claim 8).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the electric motor of Maiorino in the apparatus of Stroh in order to provide precisely controlled movement.
With respect to claims 2 and 10, Maiorino teaches wherein the first electric motor is one or more of a servo motor, a torque motor, a variable frequency drive motor, or a step motor (paragraph 39; and claim 8).
With respect to claim 3, Stroh teaches a sensor for measuring the compressive force developed (paragraphs 52-54).
With respect to claim 4, Stroh teaches wherein the sensor is a load cell or monitored motor torque (paragraphs 52-54). 
With respect to claim 5, Stroh teaches wherein the sensor directly measures the load on the height anvil independent of the ultrasonic stack (figure 2; and paragraphs 49, 51, and 55-58). 
With respect to claim 5, Stroh teaches a controller to control the ultrasonic amplitude of the sonotrode in synchronization with the modulated compressive force during welding (paragraphs 52, 58, 69, and 78). 
With respect to claim 8, Stroh teaches a controller to control the ultrasonic amplitude of the sonotrode in synchronization with the modulated compressive force during welding (paragraphs 51-52 and 78).
With respect to claim 9, Stroh teaches a second actuator (36) to position the width anvil before and during welding (figure 2; and paragraphs 45-55). 
With respect to claim 9, Stroh does not teach that the second actuator is an electric motor; however, Maiorino teaches using an electric motor to control movement of an anvil (paragraph 39; and claim 8).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the electric motor of Maiorino in the apparatus of Stroh in order to provide precisely controlled movement.
With respect to claim 13, Stroh teaches wherein said first and second actuators contain position sensors (position transmitters) (figure 2; and paragraphs 49-51 and 55). 
With respect to claim 14, since the collective apparatus of Stroh and Maiorino sits in Earth’s atmosphere, the examiner reasonably considers it to be air cooled.
With respect to claim 15, Stroh teaches wherein the software algorithm includes a height compensation (paragraphs 41, 51-52, and 56).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stroh and Maiorino as applied to claims 1, 3, and 4 above, and further in view of Grewell (US 5,788,791).
With respect to claim 6, Stroh and Maiorino do not teach wherein the sensor is a load cell and further comprising a software algorithm that compensates for deflection of the load cell sensor and lost motion in the first electric motor actuating movement. However, Grewell teaches wherein the sensor is a load cell and further comprising a software algorithm that compensates for deflection of the load cell sensor and lost motion in the first electric motor actuating movement (figures; column 2, lines 22-32; and column 3, line 66-column 4, line 67).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the load cell sensor of Grewell in the collective apparatus of Stroh and Maiorino in order to monitor collapse of the parts during bonding.

Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stroh and Maiorino as applied to claims 1 and 9 above, and further in view of Oorui et al. (US20170305129A1) (hereafter Oorui).
With respect to claims 7 and 11, Stroh and Maiorino do not teach wherein the first electric motor is connected to the height anvil by one or more of pulleys, belts, cams, or ballscrews. However, Oorui teaches an electric motor is connected to the height anvil by one or more of pulleys, belts, cams, or ballscrews (figures; and paragraphs 93-96).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the connection means of Oorui in the collective apparatus of Stroh and Maiorino in order to achieve the desired movement.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stroh and Maiorino as applied to claim 1 above, and further in view of Claes (US 2017/0252978A1).
With respect to claim 12, Stroh and Maiorino do not teach wherein the weldment zone includes an array of infrared sensors to sense the presence of a user's fingers therein. However, Claes teaches an infrared detector (paragraph 65).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the infrared detector of Claes in the collective apparatus of Stroh and Maiorino in order to input commands to the apparatus.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stroh and Maiorino as applied to claims 1 and 15 above, and further in view of Solenthaler (WO/2017216199A1).  Note for the sake of convenience citations have been made with respect to US2019/0224777A1 which is the English equivalent of WO/2017216199A1.
With respect to claim 16, Stroh teaches wherein the algorithm includes a pre-defined sequence of force, duration, and amplitude combinations; wherein the force and duration are applied sequentially during welding of wires (paragraphs 51-55, 57-58, 70, and 82).  
Stroh and Maiorino do not teach wherein the welding is aborted when is there is deviation from the height, indicative of missing wires. 
However, Solenthaler teaches wherein the welding is aborted (quality control) when is there is deviation from the height, indicative of missing wires (paragraph 23).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the missing strand detection of Solenthaler in the collective apparatus of Stroh and Maiorino in order to ensure that the proper number of strands are welded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735